Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 26, 2021

                                      No. 04-21-00377-CV

                                         Patrick MINOR,
                                             Appellant

                                                 v.

                              RED HOOK CRAB SHACK LLC,
                                       Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI19625
                            Honorable Aaron Haas, Judge Presiding


                                         ORDER

        On October 18, 2021, official court reporter, Mary Beth Sasala, filed a notification of late
record indicating she has not been contacted by appellant, has not been told what part(s) of the
record she must file, or the date any such record was taken.

        We order the official court reporter, Mary Beth Sasala, to file, by November 5, 2021, the
reporter’s record of the proceedings held in Patrick Minor v. Red Hook Cajun Sea Food, Case
No. 2020CI19625 on August 5, 2021 before the 285th District Court. If no record was taken of
the proceedings on that date, we order Sasala to file a sworn statement, certifying she has
examined her records and those of the 285th District Court and ascertained that no record was
taken by her or by any substitute reporter of the proceeding in this case that resulted in the order
granting summary judgment for the defendant signed on August 5, 2021.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court